DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 16-23 are allowable. The restriction requirement among inventions and species, as set forth in the Office action mailed on 04/072020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/07/2020 is withdrawn.  Claims 3 and 10-14, 16-17, directed to a method and another species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: a system for temperature modification comprising a heating and cooling system in communication with a platform comprising a cold tank, a hot tank, a thermal transfer fluid return piping with a junction and with valves that couple the thermal transfer fluid return piping with each of the platform, the cold tank, the hot tank, and a temporary tank configured to be in fluid communication with the cold/hot tank and store thermal transfer fluid from the thermal transfer fluid return piping for a duration responsive to switching a thermal load of the platform from the hot tank to the cold tank, the first portion of the thermal transfer fluid piping in fluid communication with the cold tank downstream of the junction and a second portion of the thermal transfer fluid return piping in fluid 8Serial No. 15/976,623communication with the hot tank downstream of the junction, wherein the temporary tank is located downstream of the junction, as claimed, such that the resulting apparatus in broadly interpreted to have a temporary tank that is not shared that is either connected to a hot tank or a cold tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716              

/KARLA A MOORE/Primary Examiner, Art Unit 1716